DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-18, and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lutnick et al. (“An integrated iterative annotation technique for easing neural network training in medical image analysis”) discloses a method performed by one or more data processing apparatus for training a machine learning model to segment magnified images of tissue samples, wherein the method comprises repeatedly performing operations (see fig 1 and corresponding text, an iterative training of a segmentation model for segmenting a magnified image of a tissue sample) including:
obtaining a magnified image of a tissue sample (see p7: 1st-3rd paragraphs and fig 1, obtaining the magnified image of the tissue sample);
processing an input comprising: the image, features derived from the image, or both, in accordance with current values of model parameters of a machine learning model to generate an automatic segmentation of the image into a plurality of tissue classes, wherein the automatic segmentation specifies a respective tissue class corresponding to each pixel of the image (see p3: 1st-2nd paragraphs and fig 1, 
providing, to a user through a user interface, an indication of (i) the image, and (ii) the automatic segmentation of the image; obtaining, from the user through the user interface, an input specifying one or more modifications to the automatic segmentation of the image; determining an edited segmentation of the image, comprising applying the modifications specified by the user to the automatic segmentation of the image (see p3: 1st-2nd paragraphs and fig 1, an interactive interface displaying the initial masked segmentation to an expert, wherein the expert makes corrections on the initial masked segmentation to generate a corrected masked segmentation); and
determining updated values of the model parameters of the machine learning model based the edited segmentation of the image (see p3:1st-2nd paragraphs and fig 1, re-training the segmentation model based on the corrections made by the expert).
However, Lutnick does not disclose: determining gradients of an objective function that characterizes a similarity between: (i) the automatic segmentation of the image, and (ii) the edited segmentation of the image; and adjusting the values of the model parameters using the gradients. Similar reasons apply to claims 9 and 10.

Regarding claim 21, Lutnick discloses everything claimed as applied above (see reasons for claim 1), however, does not disclose determining an expertise score that characterizes a predicted skill of the user in reviewing and editing tissue segmentation. Similar reasons apply to claims 22 and 23.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668